DETAILED ACTION
This action is responsive to Applicant’s response filed 11/15/2021.
 
Allowable Subject Matter
Claims 1-13 and 18-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 11/15/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a system and method for associating a writable attribute with an IOMMU page table entry associated with a memory buffer, undertaken according to the specifically claimed bit sequence generation, transformation, reading and writing, and match determination limitations, for such, configured with all of the limitations in conjunction with one another, as disclosed by the following claimed subject matter of independent claim 1:

A method comprising: 
generating, by a processing device in communication with an input/output memory management unit (IOMMU), a first bit sequence; 
generating a second sequence by applying a predetermined transformation to the first bit sequence; 
writing the second bit sequence to a memory buffer; 
reading a first value from the memory buffer; 
writing the first bit sequence to the memory buffer; 
reading a second value from the memory buffer; and 
responsive to determining that the second value does not match the first value, associating a writable attribute with an IOMMU page table entry associated with the memory buffer.

Independent claims 8 and 18 are also distinct from the prior art for the same reason, dependent claims 2-7, 9-13, and 18-24 are directly dependent from claims 1, 8, and 18 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184